
	
		I
		112th CONGRESS
		2d Session
		H. R. 6150
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2012
			Ms. Slaughter
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To reauthorize appropriations for the National Women’s
		  Rights History Project Act.
	
	
		1.Reauthorization of
			 Appropriations
			(a)Votes for
			 Women’s TrailSection 1602 of
			 Title XVI of Public Law 96–607 (16 U.S.C. 410ll–1) is amended
			 in subsection (f)(2) by striking 2013 and inserting
			 2018.
			(b)National Women’s
			 Rights History Project Registry and the National Women’s Rights History Project
			 Partnership NetworkSection
			 7111 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11) is
			 amended—
				(1)in subsection
			 (b)(5) by striking 2013 and inserting 2018;
			 and
				(2)in subsection
			 (c)(4) by striking 2013 and inserting 2018.
				
